Name: Commission Regulation (EEC) No 1004/81 of 10 April 1981 correcting Regulation (EEC) No 902/81 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4. 81 Official Journal of the European Communities No L 100/13 COMMISSION REGULATION (EEC) No 1004/81 of 10 April 1981 correcting Regulation (EEC) No 902/81 fixing the monetary compensatory amounts and certain coefficients and rates required for their application Whereas the monetary compensatory amounts provided for in Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 902/81 of 3 April 1981 (6) ; whereas a check has revealed that, as a result of an error, Annex I to that Regulation does not correspond to that submitted to the relevant management committees for an opinion ; whereas the said Regulation should therefore be corrected ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (J ), as last amended by Regulation (EEC) No 1523/80 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 850/81 (4), Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (5), and in particular Article 1 (2) thereof, The figure ' 1*403 in part 8 of Annex I to Regulation (EEC) No 902/81 , against subheading 21.07 D I b) 2, is hereby replaced by ' 1-408 '. Article 2 This Regulation shall enter into force on 11 April 1981 . Where any party concerned so requests, it shall apply from 6 to 10 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1981 . For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 106, 12 . 5. 1971 , p . 1 . (2) OJ No L 152, 10. 6 . 1980, p. 1 . (*) OJ No L 106, 29 . 4. 1977, p . 27 . {*) OJ No L 90, 4 . 4. 1981 , p . 1 . (*) OJ No L 178, 1 . 7. 1978 , p . 63 . ( «) OJ No L 94, 6. 4. 1981 , p . 3 .